                      UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


Michael L. Larkin

      v.
                                              Case No. 19-cv-102-LM
Strafford County Department of Corrections,
Superintendent et al




                                  ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated June 10, 2019.


                                      ____________________________
                                      Landya B. McCafferty
                                      Chief Judge

Date: September 25, 2019



cc:   Michael L. Larkin, pro se
      Christine Friedman, Esq.
